DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Notice to Applicant

[2]	This communication is in response to the amendment filed 12 November 2020. The present response is considered in light of the Decision of the Patent Trial and Appeal Board (PTAB) rendered 4 October 2019 affirming the rejections of pending claims 1-18 under 35 U.S.C. 101. Claims 1-3, 8, 17, and 18 have been amended. Claims 1-18 are pending.

Status of the Application

[3]	The current status of the instant application is as follows:

[i]	The instant application remains pending pursuant to the Decision of the Patent Trial and Appeal Board (PTAB) rendered 4 October 2019, affirming the rejections of pending claims 1-18 under 35 U.S.C. 101 as being directed to non-statutory subject matter, specifically an abstract idea, absent significantly more. 

maintained. See response to remarks/amendment below for further clarification. See further Examiner NOTE and Guidance below.

[iii]	Previous rejection(s) of claim(s) 1-18 under 35 U.S.C. 103(a) remain withdrawn subsequent to an updated search. 

Response to Remarks/Amendment

[4]	Applicant's remarks filed 12 November 2020 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-18 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 12 June 2020, Applicant provides the following remarks:

"…The claims have been amended to recite functions performed by the processor that cannot be reasonably performed in the human mind...The iterative process, the adaptive steps, and the abating function in combination with the other limitations integrate any alleged judicial exception into a practical application and thus the claim is statutory under 101 Step 2A, prong 2…Furthermore, the amended elements in combination with the other limitations recite an inventive concept that is significantly more than an abstract idea under Step 2B..."

Applicant further remarks:

“…The independent claims clearly recite an inverse relationship between the number of similar consumer selected as the Board explained...Thus as the number of similar consumers decreases, the range is increased for a second criterion This is the inverse relationship as described...in specification [0047]...Accordingly, the claims integrate the alleged judicial exception into a practical application under Step 2A, prong 2 as well as recited significantly more than an abstract idea under Step 2B...”

Applicant additionally provides:

“...the present system improves the functionality of the computer itself and existing technological processes by reducing processing iteration, reducing computing time, and providing a more accurate technique for defining a data set of similar consumers...Performing iterative processes by a computer is an internal functionality of a computer, not a human process...computer resources are used during each iteration. Reducing the number of iteration performed by the computer improves the functionality of the computer...”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: (1) a processor; and (2) a memory. As presented by amendment, the recited processor is identified in the claim as receiving consumer characteristic data and performing an iterative process. The processor is further identified with 

As presented, the function(s) reasonably attributable to the claimed processor are limited to receiving data or information via a network (e.g., retrieving characteristic data). Similarly, the extracting of characteristic data from memory, at least as presently constructed, are reasonably limited actions of storing and retrieving information from a memory (e.g., extracting characteristic data) and transmitting/receiving information via a computer network (e.g., transmission of report in email form).

With respect to the abating function and execution of the iterative process, the claim now positively ties the processor to the iterative process to the performance of the abating function and the abating of criteria. Accordingly, this presents an additional element for consideration under Step 2A prong 2. 

However, in present form, the abating function consists of matching consumers based on criteria matching. Further as presented, the application of the abating function, while identified generally as performed by the processor, is limited to removing a criterion and increasing a range for a 

Accordingly, the technology as engaged is solely identified as storing and retrieving information (extracting data form memory), performing tasks that are otherwise performable in the human mind (e.g.,  matching criteria of conums4ers and adjusting criteria), and sending and receiving information over a network (e.g., email transmission of the report).

NOTE: For Applicant’s benefit, Examiner agrees that elements of claims 3 and 4 include a general identification of the inverse programming relationship to which Applicant refers. Examiner also agrees that amendments to include this feature and to positively identify programming adjustments performed by the processor responsive to analysis and detection of a relationship between an output number of consumers and a target number of similar consumers could serve to overcome the maintained rejection under 35 U.S.C. 101. For example, a restructuring of the claim to indicate that the processor executing the abatement function (1) monitors the output number of consumers of each iteration and (2) responsive to determining a 

However, as presented, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of gathering consumer usage of resources and analyzing resource use to other similar consumers using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed gathering consumer usage of resources and analyzing resource use to other similar consumers benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 


With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance claim 1 as presented by amendment, includes: (1) a processor; and (2) a memory. As presented by amendment, the recited processor is identified in the claim as receiving consumer characteristic data and performing an iterative process. The processor is further identified with respect to the iterative process as selecting a total number of similar consumer, executing an adaptive process that extracts characteristic data from memory and applies criteria as a function to match consumer characteristic data the similarity/match being defined by the function. The processor is further identified as applying an abating function to abate at least one criterion, the abating further including selecting and removing at least a first common criterion and selecting and increasing at least one range for a second criterion. Lastly, the processor generates a report which is provided by email. 

These elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2012/0310708, Examiner notes paragraphs [0132]-[0136]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.





While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., characteristic data); (2) storing and retrieving information and data from a generic computer memory (e.g., characteristics and criteria); and (3) performing repetitive calculations using the obtaining information/data (e.g., compare and match consumers). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of gathering consumer usage of resources and analyzing resource use to other similar consumers. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., gathering consumer usage of resources and analyzing resource use to other similar consumers, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of gathering consumer usage of resources and 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-18 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-18 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 17, and 18 are directed to a method, a system, and non-transitory computer-readable storage medium and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 17, and 18 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of gathering consumer usage of resources and analyzing resource use to other similar consumers, which is reasonably considered to be an ineligible process performable by human mental processing (PTAB Decision; page 9). 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…retrieving consumer characteristic data and resource usage …”, “…selecting...at least one selected consumer to define a data set of similar consumers...according to a plurality of criteria …”, “…wherein similarity is defined...a match between a characteristic of the selected consumer’s characteristic data and a characteristic of the first consumer’s characteristic data…”, “…a match between a characteristic of the selected consumer’s characteristic data and a range…”, “...if a total number of similar consumers selected decreases and is less that a predetermined number of consumers, abating...at least one criterion  and “…removing at least one common criteria...increasing at least one range for at least one criterion...wherein abating reduces the number of iterations...to define the data set of similar consumers…”. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill in the art would readily understand that retrieving characteristic data, comparing common characteristic, and modifying the comparison criteria given a result of the analysis are practicable/performable by a human using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101) (PTAB Decision: pages 8 and 9).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “processor”, the “memory”, and data collecting activities. With respect to these potential additional elements, the claimed “processor” is identified as retrieving characteristic data, selecting consumers and 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g. data is retrieved, characteristics and criterion are compared and/or reduced, and a report is generated etc.) as associated with a respective “processor”. Beyond the general statement that the processor is utilized in performing the functions, the limitations provide no further clarification with respect to the functions performed by the “processor” in producing the claimed result. A recitation of “by a processor”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be a generic linking to a technical environment. Similarly the collection of data utilized in performing the claimed calculations is reasonably extra-solution activity performed by generic sensors and/or over a computer network. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  comparing and matching criteria), and sending and receiving information over a network. 



Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2012/0310708, Examiner notes paragraphs [0132]-[0136]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.




While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., characteristic data); (2) storing and retrieving information and data from a generic computer memory (e.g., characteristics and criteria); and (3) performing repetitive calculations using the obtaining information/data (e.g., compare and match consumers). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of gathering consumer usage of resources and analyzing resource use to other similar consumers. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., gathering consumer usage of resources and analyzing resource use to other similar consumers, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of gathering consumer usage of resources and 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  



In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 17 and 18, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-16, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.


Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Conclusion

[6]	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/            Primary Examiner, Art Unit 3683